
	
		I
		111th CONGRESS
		2d Session
		H. R. 6467
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Levin introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  middle class tax relief, and for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Middle Class Tax Relief Act of
			 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					Title I—Middle class tax relief made permanent
					Sec. 101. Middle class tax relief made permanent.
					Sec. 102. Certain provisions not applicable to high income
				individuals.
					Sec. 103. Related amendments.
					Title II—Expensing by small businesses of certain depreciable
				assets
					Sec. 201. Increased limitations on expensing by small
				businesses of certain depreciable assets.
					Title III—Extension of alternative minimum tax relief
					Sec. 301. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
					Sec. 302. Extension of increased alternative minimum tax
				exemption amount.
					Title IV—Budgetary provision
					Sec. 401. PAYGO compliance.
				
			IMiddle class tax
			 relief made permanent
			101.Middle class
			 tax relief made permanent
				(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the following provisions of such Act (and to the amendments made by such
			 provisions):
					(1)Title I (relating
			 to individual income tax rate reductions).
					(2)Title II (relating
			 to tax benefits related to children).
					(3)Title III
			 (relating to marriage penalty relief).
					(4)Title IV (relating
			 to affordable education provisions).
					(b)Reduced rates on
			 capital gains and dividendsThe Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 is amended by striking section 303.
				102.Certain
			 provisions not applicable to high income individuals
				(a)Individual
			 income tax ratesSubsection
			 (i) of section 1 is amended by striking paragraph (2), by redesignating
			 paragraph (3) as paragraph (4), and by inserting after paragraph (1) the
			 following new paragraphs:
					
						(2)25-
				and 28-Percent rate bracketsThe tables under subsections (a), (b), (c),
				(d), and (e) shall be applied—
							(A)by substituting
				25% for 28% each place it appears (before the
				application of subparagraph (B)), and
							(B)by substituting
				28% for 31% each place it appears.
							(3)33-Percent
				rate bracket
							(A)In
				generalIn the case of taxable years beginning after December 31,
				2010—
								(i)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer's taxable income in the fourth rate bracket shall be
				33 percent to the extent such income does not exceed an amount equal to the
				excess of—
									(I)the applicable amount, over
									(II)the dollar amount at which such bracket
				begins, and
									(ii)the 36 percent
				rate of tax under such subsections shall apply only to the taxpayer's taxable
				income in such bracket in excess of the amount to which clause (i)
				applies.
								(B)Applicable
				amountFor purposes of this paragraph, the term applicable
				amount means the excess of—
								(i)the applicable
				threshold, over
								(ii)the sum of the
				following amounts in effect for the taxable year:
									(I)the basic standard
				deduction (within the meaning of section 63(c)(2)), and
									(II)the exemption
				amount (within the meaning of section 151(d)(1)) (or, in the case of subsection
				(a), 2 such exemption amounts).
									(C)Applicable
				thresholdFor purposes of this paragraph, the term
				applicable threshold means—
								(i)$250,000 in the
				case of subsection (a),
								(ii)$200,000 in the
				case of subsections (b) and (c), and
								(iii)1/2
				the amount applicable under clause (i) (after adjustment, if any, under
				subparagraph (E)) in the case of subsection (d).
								(D)Fourth rate
				bracketFor purposes of this paragraph, the term fourth
				rate bracket means the bracket which would (determined without regard
				to this paragraph) be the 36-percent rate bracket.
							(E)Inflation
				adjustmentFor purposes of this paragraph, a rule similar to the
				rule of paragraph (1)(C) shall apply with respect to taxable years beginning in
				calendar years after 2010, applied by substituting 2008 for
				1992 in subsection
				(f)(3)(B).
							.
				(b)Phaseout of
			 personal exemptions and itemized deductions
					(1)Overall
			 limitation on itemized deductionsSection 68 is amended—
						(A)by striking
			 the applicable amount the first place it appears in subsection
			 (a) and inserting the applicable threshold in effect under section
			 1(i)(3),
						(B)by striking
			 the applicable amount in subsection (a)(1) and inserting
			 such applicable threshold,
						(C)by striking
			 subsection (b) and redesignating subsections (c), (d), and (e) as subsections
			 (b), (c), and (d), respectively, and
						(D)by striking
			 subsections (f) and (g).
						(2)Phaseout of
			 deductions for personal exemptions
						(A)In
			 generalParagraph (3) of section 151(d) is amended—
							(i)by
			 striking the threshold amount in subparagraphs (A) and (B) and
			 inserting the applicable threshold in effect under section
			 1(i)(3),
							(ii)by
			 striking subparagraph (C) and redesignating subparagraph (D) as subparagraph
			 (C), and
							(iii)by
			 striking subparagraphs (E) and (F).
							(B)Conforming
			 amendmentParagraph (4) of section 151(d) is amended—
							(i)by
			 striking subparagraph (B),
							(ii)by
			 redesignating clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and
			 (B), respectively, and by indenting such subparagraphs (as so redesignated)
			 accordingly, and
							(iii)by
			 striking all that precedes in a calendar year after 1989, and
			 inserting the following:
								
									(4)Inflation
				adjustmentIn the case of any
				taxable year
				beginning
									.
							(c)Reduced rate on
			 capital gains and dividends
					(1)In
			 generalParagraph (1) of section (1)(h) is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) as subparagraphs
			 (E) and (F) and by inserting after subparagraph (B) the following new
			 subparagraphs:
						
							(C)15 percent of the lesser of—
								(i)so
				much of the adjusted net capital gain (or, if less, taxable income) as exceeds
				the amount on which a tax is determined under subparagraph (B), or
								(ii)the excess (if
				any) of—
									(I)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 36 percent, over
									(II)the sum of the
				amounts on which tax is determined under subparagraphs (A) and (B),
									(D)20 percent of the adjusted net capital gain
				(or, if less, taxable income) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and
				(C),
							.
					(2)DividendsSubparagraph
			 (A) of section 1(h)(11) is amended by striking qualified dividend
			 income and inserting
						
							so much of the
			 qualified dividend income as does not exceed the excess (if any)
			 of—(i)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 36 percent, over
							(ii)taxable income reduced by qualified
				dividend
				income.
							.
					(3)Minimum
			 taxSection 55 is amended by
			 adding at the end the following new subsection:
						
							(f)Application of
				maximum rate of tax on net capital gain of noncorporate taxpayersIn the case of taxable years beginning
				after December 31, 2010, the amount determined under subparagraph (C) of
				subsection (b)(3) shall be the sum of—
								(1)15 percent of the lesser of—
									(A)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B) of subsection (b)(3),
				or
									(B)the excess
				described in section 1(h)(1)(C)(ii), plus
									(2)20 percent of the adjusted net capital gain
				(or, if less, taxable excess) in excess of the sum of the amounts on which tax
				is determined under subsection (b)(3)(B) and paragraph
				(1).
								.
					(4)Conforming
			 amendments
						(A)The following
			 provisions are amended by striking 15 percent and inserting
			 20 percent:
							(i)Section
			 1445(e)(1).
							(ii)The second
			 sentence of section 7518(g)(6)(A).
							(iii)Section
			 53511(f)(2) of title 46, United States Code.
							(B)Sections 531 and
			 541 are each amended by striking 15 percent of and inserting
			 the product of the highest rate of tax under section 1(c)
			 and.
						(C)Section 1445(e)(6) is amended by striking
			 15 percent (20 percent in the case of taxable years beginning after
			 December 31, 2010) and inserting 20 percent.
						(d)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
					(2)WithholdingThe
			 amendments made by subparagraphs (A)(i) and (C) of subsection (c)(4) shall
			 apply to amounts paid on or after January 1, 2011.
					103.Related
			 amendments
				(a)Application of
			 increase in refundable portion of child tax credit
					(1)In
			 generalSubsection (d) of section 24 is amended—
						(A)by striking
			 $10,000 in paragraph (1)(B)(i) and inserting
			 $3,000, and
						(B)by striking
			 paragraphs (3) and (4).
						(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2010.
					(b)Application of
			 increase in earned income tax credit
					(1)In
			 generalSubparagraph (B) of section 32(b)(2) is amended to read
			 as follows:
						
							(B)Joint
				returns
								(i)In
				generalIn the case of a
				joint return filed by an eligible individual and such individual’s spouse, the
				phaseout amount determined under subparagraph (A) shall be increased by
				$5,000.
								(ii)Inflation
				adjustmentIn the case of any taxable year beginning after 2010,
				the $5,000 amount in clause (i) shall be increased by an amount equal
				to—
									(I)such dollar
				amount, multiplied by
									(II)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
									Subparagraph
				(A) of subsection (j)(2) shall apply after taking into account any increase
				under the preceding
				sentence..
					(2)Conforming
			 amendmentSubsection (b) of section 32 is amended by striking
			 paragraph (3).
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2010.
					(c)Application to
			 adoption credit and adoption assistance programsSubsection (c) of section 10909 of the
			 Patient Protection and Affordable Care Act is amended to read as
			 follows:
					
						(c)The amendments made by this section shall
				not apply to taxable years beginning after December 31,
				2011.
						.
				IIExpensing by
			 small businesses of certain depreciable assets
			201.Increased
			 limitations on expensing by small businesses of certain depreciable
			 assets
				(a)Dollar
			 limitationSubparagraph (C)
			 of section 179(b)(1) is amended by striking $25,000 and
			 inserting $125,000.
				(b)Threshold at
			 which phaseout beginsSubparagraph (C) of section 179(b)(2) is
			 amended by striking $200,000 and inserting
			 $500,000.
				(c)Inflation
			 adjustmentSubsection (b) of section 179 is amended by adding at
			 the end the following new paragraph:
					
						(6)Inflation
				adjustments
							(A)In
				generalIn the case of any
				taxable beginning in a calendar year after 2011, the $125,000 and $500,000
				amounts in paragraphs (1)(C) and (2)(C) shall each be increased by an amount
				equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
								(B)Rounding
								(i)Dollar
				limitationIf the amount in
				paragraph (1) as increased under subparagraph (A) is not a multiple of $1,000,
				such amount shall be rounded to the nearest multiple of $1,000.
								(ii)Phaseout
				amountIf the amount in paragraph (2) as increased under
				subparagraph (A) is not a multiple of $10,000, such amount shall be rounded to
				the nearest multiple of
				$10,000.
								.
				(d)Authority To
			 revoke election made permanentParagraph (2) of section 179(c) is amended
			 by striking and before 2012.
				(e)Treatment of
			 certain computer software as section 179 property made
			 permanentClause (ii) of section 179(d)(1)(A) is amended by
			 striking and before 2012.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				IIIExtension of
			 alternative minimum tax relief
			301.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
				(a)In
			 generalParagraph (2) of
			 section 26(a) is amended—
					(1)by striking
			 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, or 2009
			 and inserting the period beginning with calendar year 2000 and ending
			 with calendar year 2011, and
					(2)by striking
			 2009 in the heading thereof and inserting
			 2011.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				302.Extension of
			 increased alternative minimum tax exemption amount
				(a)In
			 generalParagraph (1) of
			 section 55(d) is amended—
					(1)by striking
			 ($70,950 in the case of taxable years beginning in 2009) in
			 subparagraph (A) and inserting ($72,450 in the case of taxable years
			 beginning in 2010 or 2011), and
					(2)by striking ($46,700 in the case of
			 taxable years beginning in 2009) in subparagraph (B) and inserting
			 ($47,450 in the case of taxable years beginning in 2010 or
			 2011).
					(b)Nonapplication
			 of EGTRRA sunsetSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 701 of such Act.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				IVBudgetary
			 provision
			401.PAYGO
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
